Notice of Pre-AIA  or AIA  Status
The present application filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Office Action Summary

1.	Claims 1-15 are pending and allowed in the application.  

Examiner’s Amendment
2. 	An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in an interview with Daniel R. Carosa, Reg. 70,872 on  26 July 2021.
	The examiner amends claim 15 on line 1 to insert “non-transitory” such that it reads:
	“A non-transitory computer program product”
	The examiner amends claim 15 on line 9 to insert “non-transitory” such that it reads:
	“the non-transitory computer program product”

Reasons for Allowance
2.	The following is a statement of reasons for the indication of allowable subject matter:  
	The prior art most closely resembling the applicant’s claimed invention are:
“Daylight and occupancy adaptive lighting control system: An iterative optimization approach”, D Caicedo, A Pandharipande - Lighting Research & …, 2016 - journals.sagepub.com (hereinafter Caicedo) and 
Jones US 2014/0263977 (hereinafter Jones)
	 “Computational intelligence based anomaly detection for building energy management systems”
	O Linda, D Wijayasekara, M Manic… - 2012 5th international …, 2012 - ieeexplore.ieee.org (hereinafter Linda)

	While Caidedo teaches many of the claimed limitations of the instant application directed to performing analytics of an illumination system, including:
	accessing data comprising values of one or more types of data reported by each respective one of the devices, 
 wherein the values of at least some of the data types reported by at least some of the devices are stored in association with a location of the respective device, the values of at least some of the data types reported by at least some of the devices are stored in association with an ID of the respective device, and the values of at least some of the data types reported by at least some of the devices are stored in association with both the location and ID of the respective device;
depending on whether the analytics are to characterize a property of a location, a device, or both, selecting between
 i) using a designation of the location but not the ID as a selection criterion,
retrieving from the database, based on the selection criterion, the values of one or more of the data types reported by a subset of the devices from the specified location, and performing at least part of the analytics based on the retrieved values,
 ii) using a designation of the ID but not the location as a selection criterion, retrieving from the database, based on the selection criterion, the values of one or more of the data types reported by one or more devices having the specified ID or IDs, and performing at least part of the analytics based on the retrieved values,
iii) using a designation of both the location and ID as a selection criterion, retrieving from the database, based on the selection criterion, the values of one or more of the data types reported by one or more devices having the specified ID or IDs and/or the specified location, and performing at least part of the analytics based on the retrieved values; and
adapting one or more features of the environment and/or lighting system
	transmitting an output of the performed analytics to a lighting control device of a user of the connected lighting system indicating ways of adapting one or more features of the environment and/or the connected lighting system to optimize energy efficiency or space utilization in the environment; and
	receiving, via the lighting control device, a command from the user to implement at least one of the ways of adapting the one or more features of the environment and/or the connected lighting system to optimize energy efficiency or space utilization in the environment

	Jones teaches:
	accessing a database at the cloud or backend comprising data reported by the devices and stored therein

	However neither Caicedo nor Jones teaches:
	determining, based on the values of at least some of the data types stored by at least some of the devices stored in association with a location of the respective device, a change in location of the respective device;
	associating, via cluster analysis, at least some of the data types stored by the respective device with a second location;

	What is being recited here is recommissioning, which is a rebaselining method used to validate that individual elements in a controlled lighting system with sensors is performing as it should (i.e. as originally installed).  The reference most closely addressing this claimed method of recommissioning is Linda.
	
	Linda generally teaches recommissioning for building management system which would include lighting systems (page 77):

    PNG
    media_image1.png
    149
    759
    media_image1.png
    Greyscale

	While Linda teaches using clustering to detect anomalies in a building management system, the anomaly detection is for analyzing HVAC outputs and sensors and not lights.  Furthermore Linda does not teach where the anomaly detected indicates movement of elements of the HVAC system but rather is directed to merely detecting that an anomaly exists (see Figure 5 on page 80).  Thus Linda, while teaching clustering to detect anomalies in a building management system (which includes lighting) as a recommissioning exercise does not teach the claimed limitations of determining a change in location of a device and using clustering to associate the device with a second location as per.
  	determining, based on the values of at least some of the data types stored by at least some of the devices stored in association with a location of the respective device, a change in location of the respective device;
	associating, via cluster analysis, at least some of the data types stored by the respective device with a second location;
 
	While the cited references teach some of the claimed limitations, none of the prior art of record fairly teach or suggest where the claimed recommissioning includes the determining and associating as described above.
	The nonobviousness of the claimed invention is thus in the combination of limitations rather than in any specific limitation.


	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	“Advanced, integrated control for building operations to achieve 40% energy saving”
	Y Lu, Z Song, V Loftness, K Ji, S Zheng, B Lasternas… - 2012 - osti.gov
	Section 5.4.1 on page 88 discusses generic recommissioning for building systems.

	Commissioning for optimal savings from daylight control
S Hackel, S Schuetter - Energy Center of Wisconsin, Minnesota Department of …, 2013


3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan G. Sterrett whose telephone number is 571-272-6881.  The examiner can normally be reached Monday through Friday 10 am to 6 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on 571-272-6045.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
27 July 2021
/JONATHAN G STERRETT/Primary Examiner, Art Unit 3623